Citation Nr: 0125677	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an overpayment in the amount of $7,932 of 
Department of Veterans Affairs (VA) compensation benefits was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $7,932.

(The issue of entitlement to service connection for a bladder 
disability is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active duty from November 1967 to July 1968.


This case comes to the Board of Veterans' Appeals (Board) 
from August 2000 and October 2000 decisions by the St. 
Petersburg, Florida, VA Regional Office (RO) Committee on 
Waivers and Compromises (Committee), regarding overpayments 
of $3,696 and $4,236, respectively.  Both decisions have been 
timely appealed; for the purpose of judicial economy, the 
claims have been combined and will be considered as one 
issue. 


REMAND

The veteran contends, essentially, that the overpayments of 
compensation benefits totaling $7,932 were improperly 
created.  For the reasons set forth below, the Board finds 
that certain due process concerns must be addressed, and that 
Remand of this claim is appropriate.

In particular, the Board notes that the veteran has not been 
furnished with a Statement of the Case (SOC) that sets forth 
the laws and regulations that pertain to the creation of an 
overpayment, nor has he been furnished with notice of the 
laws and regulations that pertain to the award of Dependents' 
Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  In 
addition, as the veteran's representative has noted, the RO 
"did not provide an explanation as to how the amount [of the 
overpayment] was determined and did not answer the veteran's 
challenge to the [RO's] decision that his children were not 
his dependents for VA purposes...."  The Board is of the 
opinion that the veteran and his representative must be 
furnished with this information prior to any further 
appellate consideration of the veteran's challenge to the 
creation of the overpayment.  

The Board also notes that the veteran's accredited 
representative, in the Informal Brief of Appellant in 
Appealed Case submitted to the Board in May 2001, raises 
matters that need to be addressed by the RO in its further 
review of the veteran's 

claims conducted pursuant to this Remand decision.  The Board 
also believes that association of the veteran's DEA file with 
his claims folder would be helpful in further VA review of 
his case.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the 

VCAA, including obtaining records not in the custody of a 
Federal department or agency, obtaining records in the 
custody of a Federal department or agency, notification of 
all attempts to obtain such records, and when a medical 
examination or opinion should be provided.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  With specific regard to the 
veteran's claim that recovery of the overpayment be waived, 
the Board notes that such waiver is dependent, in part, on 
the veteran's income.  Provisions of the VCAA require, in 
certain circumstances, that VA obtain any relevant records 
held by any Federal department or agency (such as, for 
example, the Social Security Administration) that have been 
identified as pertinent to the claimant's case.  See, e.g., 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)(3)).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the veteran's 
Chapter 35 DEA folder, and associate it 
with the claims folder.

2.  The RO should undertake any other 
further development deemed necessary in 
accordance with the VCAA, and/or in 
accordance with the representative's 
Informal Brief. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and implemented by the 
regulations that are set forth at 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be 

codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)), are fully complied 
with and satisfied. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  This SSOC should set forth the 
laws and regulations that pertain to the 
creation of an overpayment, and the laws 
and regulations that pertain to the award 
of DEA under 38 U.S.C. Chapter 35.  The 
SSOC should also include an explanation 
as to how the amount of the overpayment 
was determined and a discussion as to the 
Committee's decision that the veteran's 
children were not his dependents for VA 
purposes in this instance.  In addition, 
the SSOC should address any other matters 
raised by the veteran's representative in 
the Informal Brief submitted to VA in May 
2001.

5.  Thereafter, the case should be 
returned to the Board, if in order.  Such 
action is to be coordinated with action 
taken in conjunction with the issue of 
entitlement to service connection for a 
bladder disability.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

(The issue of entitlement to service connection for a bladder 
disability is the subject of a separate appellate decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





